Citation Nr: 1225684	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-39 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The appellant is the widow of the Veteran who retired after serving 20 years of active military service from July 1955 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That decision denied entitlement to service connection for the cause of the Veteran's death.  

In November 2006 the appellant submitted a statement which requested reconsideration of her claim for Dependency and Indemnity Compensation (DIC).  At this time she asserted her belief that DIC benefits were warranted pursuant to 38 U.S.C. § 1151, due to lack of proper care, because the Veteran died while hospitalized at a VA medical center (VAMC).  Accordingly, development of the claim under these provisions was conducted and ultimately denied in a May 2007 rating decision.  The appeal has been ultimately developed and phrased as involving entitlement to DIC benefits pursuant to 38 U.S.C. § 1151.  

Review of the appellant's November 2006 statement also reveals that she referred to the Veteran's diabetes mellitus as a disability which was service-connected and contributed to his death.  At the time of his death service connection was not established for diabetes mellitus.  However, viewed most favorably to the appellant, the November 2006 statement can be viewed as a notice of disagreement with the October 2006 rating decision.  The development of the appeal did not address the issue as involving service connection for the cause of death; the Board has recharacterized the issue in this manner based on the evidence of record which supports a grant of the benefits sought.  The appellant is therefore not prejudiced by the Board's decision below.  


FINDINGS OF FACT

1.  The Veteran died in November 1999 at the age of 61.  The immediate cause of death was urosepsis due to contrast nephropathy as a consequence of cryptogenic cirrhosis; no other disability was listed on the death certificate as a significant condition contributing to death but not resulting in the underlying cause of death.

2.  At the time of his death, the Veteran was not service-connected for any disability.  

3.  An August 2006 VA medical opinion indicates that the fatal kidney disorder was possibly aggravated by his diabetes mellitus and /or coronary artery disease; the contrast nephropathy which resulted in the urosepsis was necessitated by the need to evaluate and treat the Veteran's coronary artery disease.  

4.  The Veteran served in Vietnam during the requisite period of time and is presumed to have been exposed to Agent Orange.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the appellant could result from the grant of the benefits sought below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory, cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

The death certificate shows that the Veteran died in November 1999 at the age of 61.  The immediate cause of death was urosepsis due to contrast nephropathy as a consequence of cryptogenic cirrhosis.  No other disability was listed on the death certificate as a significant condition contributing to death but not resulting in the underlying cause of death.

VA medical records reveal that in November 1999, the Veteran was hospitalized at a VAMC for an angioplasty procedure to treat coronary artery disease.  He subsequently developed complications including upper gastrointestinal bleeding and renal dysfunction and failure resulting in his death as noted on the death certificate.  These hospital records are very specific about noting the presence of the Veteran's coronary artery disease along with type 2 diabetes mellitus.  

In August 2006, the Veteran's terminal hospital treatment records were reviewed by a VA physician.  He noted that the Veteran's cause of death "listed on the death certificate is urosepsis, which was thought secondary to a contrast nephropathy, which was brought about by contrast evaluation of the Veteran's coronary arteries which resulted in the placement of a stent for the patient's extensive coronary artery disease."  The physician noted that the Veteran was diagnosed with type 2 diabetes mellitus, which was controlled with oral medication.  The physician's opinion was that the Veteran's kidney dysfunction might have been aggravated by his diabetes, and it might also have been aggravated by his "coronary artery disease and other atherosclerotic problems."  The physician further indicated that the Veteran "had a rather acute demise from the sepsis thought to be induced by the cardiac evaluation, which also resulted in a contrast nephropathy, which aggravated his pre-existing kidney disease."  The medical opinion requested of, and answered by, the VA physician was whether the Veteran's diabetes mellitus contributed materially to the Veteran's demise.  The physician's opinion was that it did not.  However, that medical opinion was only requested with respect to diabetes mellitus, and did not consider that the Veteran's coronary artery disease was a disability which may also have warranted service connection.  

At the time of the Veteran's death service connection was not in effect for any disability.  

In deciding the claim for service connection for the cause of the Veteran's death, the Board must also consider whether any of the disabilities that caused or contributed to the Veteran's death may be service-connected.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, presumptive service connection is warranted for type 2 diabetes mellitus, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).  

The evidence of record clearly shows that the Veteran served in Vietnam during the requisite period of time.  His periods of qualifying service are noted on several DD 214 forms which are of record.  Accordingly, he is presumed to have been exposed to Agent Orange during service.  Although he did not file a claim before his death, he would warrant a grant of service connection for both his type 2 diabetes mellitus and his coronary artery disease under the current regulations for presumptive service connection on the basis of Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  

The 2006 VA medical opinion is very clear that the contrast nephropathy which ultimately caused the Veteran's fatal renal failure was necessary to treat his coronary artery disease.  Also, read most favorably to the appellant, this medical opinion strongly indicates that the Veteran's coronary artery disease and diabetes mellitus in concert aggravated his kidney condition to the point that it became fatal after the contrast nephropathy.  Accordingly, service connection for the cause of the Veteran's death is warranted.



ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


